Case 5:18-fj-O0003-HE Document 30 Filed 02/21/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

MARVIN KENT POWELL and
SHAWNA POWELL,

Plaintiffs,
Vv. Case No. 5:18-FJ-00003-HE
WILBANKS SECURITIES, INC., an
Oklahoma Corporation, and AARON
BRONELLE WILBANKS, individually,

Defendants.

Garnishment Affidavit

State of Oklahoma ) SS
County of Tulsa )

I, Nicholas M. Tait being duly sworn, states as follows:
1. That I am the attorney for the Plaintiffs in the above-styled case;

2. That Aaron Bronelle Wilbanks and Wilbanks Securities, Inc., the Judgment Debtors, are
indebted to Plaintiff as follows:

 

$1,011,500.00 Interest-bearing balance

$622,076.57 Interest at 8% from February 8, 2012

$ 1,420.29 Court costs not included in interest-bearing balance

$_ 334,025.00 Attorney fees not included in interest-bearing balance
$1,969,021.86 Total Garnishment amount

3. That I believe that Garnishee, First Fidelity Bank, is indebted to or has property within its
possession or under its control, which is not by law exempt from seizure or sale upon execution,
belonging to the Judgment Debtors.

4. That I (check one) am, or, _X am not seeking a continuing garnishment.

“15

Nicholas M. Tait, OBA No. 22739
Attorney for Judgment Creditor

Subscri _ sw a a day of uuu file ser , 2019.
QTLYN Bey. ni ’
sy x. OTAR %

WEL

 

   

x

\\
Mata

Notary ARS. @mumgission Exp.
= : #18011768
SL EXP. 1121122 :
Zo,
S, %

%, eu Rup G- “os

OF oKL No

%
tf,
Ore
